Citation Nr: 1810970	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-12 025	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for exercise-induced asthma.

2.  Entitlement to an initial disability rating greater than 10 percent for residuals of a right shoulder rotator cuff tear.

3.  Entitlement to an initial disability rating greater than 10 percent for uterine fibroids with menorrhagia.

4.  Entitlement to an initial compensable disability rating for residuals of umbilical hernia repair.

5.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 through July 2008.  She was awarded the Iraq Campaign Medal, with Campaign Star, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 RO decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on her part is required.


REMAND

Additional evidentiary development is required prior to further review of the Veteran's appeal.  

The Veteran's service treatment records contain a report of a general medical discharge examination dated in February 2008.  However, other notations indicate that she underwent a medical board proceeding prior to her actual discharge in July 2008.  There is no report of such a medical board proceeding/examination available for review.  Additionally, it appears that the Veteran entered the reserve service after discharge from active duty, as the record contains multiple reports showing offset VA compensation payments due to the receipt of military pay.  Therefore, reserve medical records should be obtained for review by adjudicators, as well.

With regard to the Veteran's claim for service connection for exercise-induced asthma, the record as it stands reflects that she was evaluated for the possibility of asthma during service, but no diagnosis of asthma was assigned, because her pulmonary function tests were entirely within normal limits.  According to her written submissions in support of her appeal, she continues to experience symptoms.  According to the report of a September 2008 VA examination, she was using a prescription inhalant to control her symptoms.  At this point, however, she lacks a diagnosis of asthma.  Therefore, upon remand, the Veteran should be requested to identify all medical care received for asthma, to include the source(s) of her prescription medication, so that VA can assist her in obtaining medical records to support a current diagnosis and then, as appropriate, a nexus to service.

With regard to the Veteran's claims for increased disability ratings, the most recent medical evidence showing her levels of impairment related to these disabilities consists of the August 2008 VA examinations upon which the grants of service connection were based.  Although her assertions that each disability has worsened are helpful to the Board in understanding her appeal, medical evidence supporting her condition throughout the appeal period is necessary.  

The Board recognizes that the Veteran resides in New Zealand, so that VA examinations require greater coordination, however, VA's Foreign Cases Office, which is handling her appeal, has expertise in such matters.  In this regard, we note that the Veteran has recently informed VA of her new address.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all medical and administrative records associated with a Medical Board Proceeding in 2008, through official channels.

2.  The RO should request all reserve medical records pertaining to the Veteran subsequent to her July 2008 discharge from active duty through official channels.

3.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for asthma, right shoulder complaints, uterine fibroids, menorrhagia, residuals of an umbilical hernia repair, and migraine headaches from July 2008 until the present.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

4.  The Veteran should be afforded a VA respiratory examination to identify any asthma.  The RO should provide the examiner with 1) a copy of the Veteran's September 2003 service treatment record showing a provisional diagnosis of exercise-induced asthma, followed by normal pulmonary function testing; and 2) a copy of the Veteran's post-service VA treatment record generated by the Central Texas Veteran's Health Care System dated in August 2008, which included pulmonary function testing.  

All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  A diagnosis by history only is not acceptable for this purpose.  IF asthma now or at any point during the appeal period, is identified, the examiner is requested to render an opinion as to whether the asthma had its inception during service or is otherwise related to service.  The complete rationale for all opinions expressed should be fully explained.

5.  The Veteran should be afforded appropriate VA examinations to evaluate all current impairment involving the Veteran's right shoulder, fibroids with menorrhagia, hernia residuals, and migraine headaches.  All tests and studies deemed helpful by the examiner(s) should be accomplished in conjunction with the examination(s).  

In particular, with regard to the Veteran's right shoulder, to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use. If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion; 
 Passive motion; 
       Weight-bearing; and
       Nonweight-bearing. 
      
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided. 

With regard to the Veteran's fibroids, the examiner should determine whether she requires continuous treatment, and if so, whether her symptoms are or are not controlled by such treatment.  

With regard to the Veteran's hernia residuals, the examiner is requested to determine whether she has currently-identifiable residual disability, and whether any support is needed.

With regard to the Veteran's migraines, the examiner should carefully ascertain the frequency and severity of the Veteran's headaches, to include information as to whether the headaches are prostrating.  

6.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


